Title: From Alexander Hamilton to Oliver Wolcott, Junior, [6 December 1796]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



[New York, December 6, 1796]
Dr Sir

The President of the Bank of New York called upon me yesterday and manifested considerable anxiety about the State of the Bank. It seems the course of things lately, and their large accommodation to the Government, have produced a heavy ballance against them in favor of the Office of Discount at this place, which has lately called for 100000 Ds in specie & it is apprehended may speedily call for more.
The President mentioned this situation generally with only this view to shew that the Bank would probably be under a necessity of selling the Stock pleged with them, if the Government should not be punctual. It was at the same time declared that nothing but necessity would lead to any measure inconvenient to the Government yet it was thought adviseable to admonish of the probable necessity.
A Director, two or three days since, also mentioned to me that there was a sum of about 26000 Dollars of interest due to the Bank of which an account had been rendered but which was not paid—adding that in the present situation every little would help. Observations like these are of course confidential.
But the situation requires & will make it good policy that if in your power you should come to the aid of the Bank of New York. It would be wise if possible to anticipate a partial payment. It will also be useful to arrest for a time too free calls from the Office.
Friendly attentions & good offices on your part will inspire confidence & embolden the Bank to assist in future emergencies & it is very much the policy of the Treasury not to be exclusively dependent on one institution.
Yrs.

A HamiltonDecr. 6. 1796


Let me hear from you shortly on this subject. What is doing with Adet?

O. Wolcott Junr. Esquire

